DETAILED ACTION
Applicant’s amendment filed December 1, 2020 is acknowledged.
Applicant’s amendment have overcome the previous rejection under 35 U.S.C 112(b).
Claims 1, 2, 7, 8, and 15 have been amended.
Claims 17 are cancelled as previously indicated.
Claims 1-16 and 18-21 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 11-16, 18, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over DINHA et al. (hereinafter Dinha) (U.S. Patent Application Publication # 2017/0012937 A1) in view of ZINI (U.S. Patent Application Publication # 2019/0182286 A1), and further in view of Sajassi (U.S. Patent # 10,432,515 B1).
Regarding claim 1, Dinha teaches and discloses a method, comprising: receiving, by an assisted replicator device (VPN server) and from a provider edge device (VPN source), a packet to be provided to one or more other provider edge devices (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0006]); 
(abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]); and 
providing, by the assisted replicator device, the packet to the one or more other provider edge devices after configuring the source IP address of the packet (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]).
However, Dinha may not expressly disclose configuring an Internet protocol (IP) address of the assisted replicator device as a source IP address of the packet based on the assisted replicator device not being configured to retain the source IP address of the packet (although Dinha teaches that the packet source address is transformed to the address of the ingress port in order for transmitting the packet over a network, therefore, transforming the address is required and the original source address does not need to be retained; abstract; [0034]).
Nonetheless, in the same field of endeavor, Zini teaches and suggests configuring an Internet protocol (IP) address of the assisted replicator device (router) as a source IP address of the packet based on the assisted replicator device not being configured to retain the source IP address of the packet ([0016]; “…The router cannot keep the source address in the forwarded packet as it was in the original packet…But if the router would put its own Internet address in the forwarded packets as the source address…”; teaches replacing a source address of the received packet with the IP address of the router when the router determines that it cannot keep the source address in the forwarded packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate replacing a source address of the received packet with the IP address of the router when the router determines that it cannot keep the source address in the forwarded packet as taught by Zini with the method as disclosed by Dinha for the purpose of processing a packet in order to further transmit the packet through the router.
However, Dinha, as modified by Zini, may not expressly disclose wherein the one or more other provider edge devices are not multi-homed with a same customer edge device as the provider edge device. 
Nonetheless, in the same field of endeavor, Sajassi teaches and suggests wherein the one or more other provider edge devices (third PE device, 120, figure 1) are not multi-homed with a same customer edge device (first CE device, 110, figure 1) as the provider edge device (first PE device, 116, figure 1) (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is not multi-homed with the same CE device as the other PE device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PE device is not multi-homed with the same CE device as the other PE device as taught by Sajassi 

Regarding claim 4, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose identifying the one or more other provider edge devices to which to provide the packet based on multi-homed information that identifies a set of provider edge devices that is multi-homed with the same customer edge device as the provider edge device after receiving the packet; and wherein providing the packet comprises: providing the packet to the one or more other provider edge devices after identifying the one or more other provider edge devices.
Nonetheless, Sajassi further teaches and suggests  identifying the one or more other provider edge devices to which to provide the packet based on multi-homed information that identifies a set of provider edge devices that is multi-homed with the same customer edge device as the provider edge device after receiving the packet; and wherein providing the packet comprises: providing the packet to the one or more other provider edge devices after identifying the one or more other provider edge devices (figure 1; column 1, lines 54-67; column 2, lines 1-3; column 5, lines 4-23 and 35-49; column 6, lines 14-28 and 47-54; teaches a CE multi-homed with a set of provider edges).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CE multi-homed with a set of provider edges as taught by Sajassi with the method as disclosed by 

Regarding claim 6, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein the packet is a copy of another packet that the provider edge device provided to a set of provider edge devices that is multi-homed with the same customer edge device as the provider edge device. 
Nonetheless, Sajassi further teaches and suggests wherein the packet is a copy of another packet that the provider edge device provided to a set of provider edge devices that is multi-homed with the same customer edge device as the provider edge device (figure 1; column 1, lines 54-67; column 2, lines 1-3; column 5, lines 4-23 and 35-49; column 6, lines 14-28 and 47-54; teaches a CE multi-homed with a set of provider edges and providing a copy of a packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a CE multi-homed with a set of provider edges and providing a copy of a packet as taught by Sajassi with the method as disclosed by Dinha, as modified by Zini and Sajassi, for the purpose of optimizing routing and replication over multiple connections, as suggested by Sajassi.

Regarding claim 8, Dinha teaches and discloses a device, comprising: one or more memories; and one or more processors to: 
determine, after receiving the packet, a capability of an assisted replicator device (VPN server) based on capability information received from the assisted replicator (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]); and 
provide a first copy of the packet to the first subset of the set of provider edge devices and a second copy of the packet to the assisted replicator device to permit the assisted replicator device to provide the second copy of the packet to the second subset of the set of provider edge devices (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]). 
However, Dinha may not expressly disclose wherein the capability of the assisted replicator device relates to whether the assisted replicator device is capable of retaining a source Internet protocol (IP) address of the packet; and wherein the assisted replicator device is not configured to retain the source IP address of the packet (although Dinha teaches that the packet source address is transformed to the address of the ingress port in order for transmitting the packet over a network, therefore, transforming the address is required and the original source address does not need to be retained; abstract; [0034]).
Nonetheless, in the same field of endeavor, Zini teaches and suggests wherein the capability of the assisted replicator device (router) relates to whether the assisted replicator device is capable of retaining a source Internet protocol (IP) address of the ([0016]; “…The router cannot keep the source address in the forwarded packet as it was in the original packet…But if the router would put its own Internet address in the forwarded packets as the source address…”; teaches replacing a source address of the received packet with the IP address of the router when the router determines that it cannot keep the source address in the forwarded packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate replacing a source address of the received packet with the IP address of the router when the router determines that it cannot keep the source address in the forwarded packet as taught by Zini with the method as disclosed by Dinha for the purpose of processing a packet in order to further transmit the packet through the router.
However, Dinha, as modified by Zini, may not expressly disclose receive, from a customer edge device, a packet to be provided to a set of provider edge devices, wherein a first subset of the set of provider edge devices is multi-homed with the customer edge device; and wherein a second subset of the set of provider edge devices is not multi-homed with the customer edge device. 
Nonetheless, in the same field of endeavor, Sajassi teaches and suggests receive, from a customer edge device (first CE device, 110, figure 1), a packet to be provided to a set of provider edge devices (PE devices, figure 1), wherein a first subset of the set of provider edge devices is multi-homed with the customer edge device (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is multi-homed with the CE device); and wherein a second subset of the set of provider edge devices (third PE device, 120, figure 1) is not multi-homed with the customer edge device (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is not multi-homed with the same CE device as the other PE device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PE device is not multi-homed with the same CE device as the other PE device as taught by Sajassi with the method as disclosed by Dinha, as modified by Zini, for the purpose of optimizing routing and replication over multiple connections, as suggested by Sajassi.

Regarding claim 11, Dinha, as modified by Zini and Sajassi, further teaches and suggests wherein the one or more processors are further to: process the capability information to identify the capability of the assisted replicator device, wherein an identifier, included in the capability information, identifies the capability of the assisted replicator device; and wherein the one or more processors, when determining the capability of the assisted replicator device, are to: determine the capability of the assisted replicator device after processing the capability information to identify the identifier (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]). 

claim 12, Dinha, as modified by Zini and Sajassi, further teaches and suggests wherein the one or more processors, when determining the capability of the assisted replicator device, are to: determine that the assisted replicator device is not capable of retaining the source IP address of the packet; and wherein the one or more processors, when providing the first copy of the packet and the second copy of the packet, are to: provide the first copy of the packet and the second copy of the packet based on determining that the assisted replicator device is not capable of retaining the source IP address (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]). 

Regarding claim 13, Dinha, as modified by Zini and Sajassi, further teaches and suggests wherein the one or more processors are further to: receive, from the customer edge device, another packet to be provided to another set of provider edge devices; and determine, after receiving the other packet, that another assisted replicator device is capable of retaining the source IP address of the other packet based on other capability information from the other assisted replicator device(abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]). 

Regarding claim 14, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein the one or more processors are further to: provide the other packet to the other assisted replicator device without providing the packet to the other set of provider edge devices, wherein at least one provider edge device, of the other set of provider edge devices, is multi-homed with the provider edge device. 
Nonetheless, Sajassi further teaches and suggests wherein the one or more processors are further to: provide the other packet to the other assisted replicator device without providing the packet to the other set of provider edge devices, wherein at least one provider edge device, of the other set of provider edge devices, is multi-homed with the provider edge device (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is multi-homed with the CE device).

Regarding claim 15, Dinha teaches and discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, from a provider edge device (VPN source), a packet to be provided to one or more other provider edge devices (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0006]); 
configure a source IP address of the packet based on a capability of an assisted replicator device (VPN server) after receiving the packet, wherein the capability relates to whether the assisted replicator device is capable of retaining the source IP address of the packet as received from the provider edge device (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]).
However, Dinha may not expressly disclose wherein the capability relates to whether the assisted replicator device is capable of retaining the source IP address of the packet as received from the provider edge device, and wherein the assisted replicator device is not configured to retain the source IP address of the packet (although Dinha teaches that the packet source address is transformed to the address of the ingress port in order for transmitting the packet over a network, therefore, transforming the address is required and the original source address does not need to be retained; abstract; [0034]).
Nonetheless, in the same field of endeavor, Zini teaches and suggests wherein the capability relates to whether the assisted replicator device is capable of retaining the source IP address of the packet as received from the provider edge device, and wherein the assisted replicator device is not configured to retain the source IP address of the packet ([0016]; “…The router cannot keep the source address in the forwarded packet as it was in the original packet…But if the router would put its own Internet address in the forwarded packets as the source address…”; teaches replacing a source address of the received packet with the IP address of the router when the router determines that it cannot keep the source address in the forwarded packet).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate replacing a source address of the received packet with the IP address of the router when the router determines that it cannot keep the source address in the forwarded packet as taught by Zini with the method as disclosed by Dinha for the purpose of processing a packet in order to further transmit the packet through the router.
However, Dinha, as modified by Zini, may not expressly disclose wherein some of the one or more other provider edge devices are not multi-homed with a same customer edge device as the provider edge device; and provide the packet to at least some provider edge devices that are not multi-homed with the same customer edge device, of the one or more other provider edge devices, after configuring the source IP address of the packet.
Nonetheless, in the same field of endeavor, Sajassi teaches and suggests wherein some of the one or more other provider edge devices (PE devices, figure 1) are not multi-homed with a same customer edge device (first CE device, 110, figure 1) as the provider edge device (first PE device, 116, figure 1); and provide the packet to at least some provider edge devices that are not multi-homed with the same customer edge device, of the one or more other provider edge devices, after configuring the  (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is not multi-homed with the same CE device as the other PE device).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the PE device is not multi-homed with the same CE device as the other PE device as taught by Sajassi with the method as disclosed by Dinha, as modified by Zini, for the purpose of optimizing routing and replication over multiple connections, as suggested by Sajassi.

Regarding claim 16, Dinha, as modified by Zini and Sajassi, further teaches and discloses determine that the assisted replicator device is not capable of retaining the source IP address of the packet as received from the provider edge device; and wherein configuring the source IP address of the packet comprises: configuring the source IP address of the packet as an IP address of the assisted replicator device after determining that the assisted replicator device is not capable of retaining the source IP address of the packet as received from the provider edge device (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]). 

Regarding claim 18, Dinha, as modified by Zini and Sajassi, further teaches and discloses determine that the assisted replicator device is capable of retaining the source (abstract; “…one of the ingress addresses wherein the ingress address is associated with the packet information. After processing the packet at the VPN server, the packet source address is transformed to the address of the ingress port before transmitting the packet over a network…”; [0034]; [0040]; [0041]). 

Regarding claim 19, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein the at least some provider edge devices includes provider edge devices that are not multi-homed with the same customer edge device as the provider edge device, or that are multi-homed with the same customer edge device as the provider edge device. 
Nonetheless, Sajassi further teaches and suggests wherein the at least some provider edge devices includes provider edge devices that are not multi-homed with the same customer edge device as the provider edge device, or that are multi-homed with the same customer edge device as the provider edge device (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is not multi-homed with the same CE device as the other PE device).

claim 21, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein some of the one or more other provider edge devices are multi-homed with the same customer edge device using a multi-homed Ethernet segment.
Nonetheless, Sajassi further teaches and suggests wherein some of the one or more other provider edge devices are multi-homed with the same customer edge device using a multi-homed Ethernet segment (figure 1; column 4, lines 15-30; column 5, lines 4-23 and 35-49; teaches the PE device is multi-homed with the CE device).

Claims 2, 3, 5, 7, 9, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over DINHA et al. (hereinafter Dinha) (U.S. Patent Application Publication # 2017/0012937 A1) in view of ZINI (U.S. Patent Application Publication # 2019/0182286 A1) and Sajassi (U.S. Patent # 10,432,515 B1), and further in view of Fernando et al. (hereinafter Fernando) (U.S. Patent Application Publication # 2017/0317919 A1).
Regarding claim 2, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose advertising capability information, that identifies a capability of the assisted replicator device, to the provider edge device prior to receiving the packet; and wherein receiving the packet comprises: receiving the packet after advertising the capability information to the provider edge device. 
Nonetheless, in the same field of endeavor, Fernando teaches and suggests advertising capability information, that identifies a capability of the assisted replicator device, to the provider edge device prior to receiving the packet; and wherein receiving ([0028]; [0030]; [0032]; teaches advertising capability information).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information as taught by Fernando with the method as disclosed by Dinha, as modified by Zini and Sajassi, for the purpose of ensuring interoperability between networks, as suggested by Fernando.

Regarding claim 3, Dinha, as modified by Zini, Sajassi, and Fernando, discloses the claimed invention, but may not expressly disclose wherein the capability information is included in an Ethernet virtual private network (EVPN) type 3 route. 
Nonetheless, Fernando further teaches and suggests wherein the capability information is included in an Ethernet virtual private network (EVPN) type 3 route ([0030]; [0033]; EVPN Route Type 3 message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information via EVPN Route Type 3 messages as taught by Fernando with the method as disclosed by Dinha, as modified by Zini, Sajassi, and Fernando, for the purpose of ensuring interoperability between networks, as suggested by Fernando.

Regarding claim 5, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein the multi-homed information is 
Nonetheless, in the same field of endeavor, Fernando further teaches and suggests wherein the multi-homed information is included in an Ethernet virtual private network (EVPN) type 1 route received from the provider edge device or the one or more other provider edge devices ([0030]; EVPN Route Type 1). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information via EVPN Route Type 1 messages as taught by Fernando with the method as disclosed by Dinha, as modified by Zini and Sajassi, for the purpose of ensuring interoperability between networks, as suggested by Fernando.

Regarding claim 7, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose configuring a flag in a provider multicast service interface (PMSI) tunnel attribute of an Ethernet virtual private network (EVPN) type 3 route, wherein the flag indicates a capability of the assisted replicator device; and advertising the EVPN type 3 route to the provider edge device prior to receiving the packet and after configuring the flag. 
Nonetheless, in the same field of endeavor, Fernando teaches and suggests configuring a flag in a provider multicast service interface (PMSI) tunnel attribute of an Ethernet virtual private network (EVPN) type 3 route, wherein the flag indicates a capability of the assisted replicator device; and advertising the EVPN type 3 route to the ([0030]; [0033]; EVPN Route Type 3 message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information via EVPN Route Type 3 messages as taught by Fernando with the method as disclosed by Dinha, as modified by Zini and Sajassi, for the purpose of ensuring interoperability between networks, as suggested by Fernando.

Regarding claim 9, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein the one or more processors are further to: receive the capability information from the assisted replicator device prior to receiving the packet, wherein the capability information is included in an Ethernet virtual private network (EVPN) type 3 route advertised by the assisted replicator device. 
Nonetheless, in the same field of endeavor, Fernando teaches and suggests wherein the one or more processors are further to: receive the capability information from the assisted replicator device prior to receiving the packet, wherein the capability information is included in an Ethernet virtual private network (EVPN) type 3 route advertised by the assisted replicator device ([0030]; [0033]; EVPN Route Type 3 message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information via EVPN Route Type 3 messages as taught by Fernando with 

Regarding claim 10, Dinha, as modified by Zini, Sajassi, and Fernando, discloses the claimed invention, but may not expressly disclose wherein the capability information includes a flag of a provider multicast service interface (PMSI) tunnel attribute associated with the EVPN type 3 route. 
Nonetheless, Fernando further teaches and suggests wherein the capability information includes a flag of a provider multicast service interface (PMSI) tunnel attribute associated with the EVPN type 3 route ([0030]; [0033]; EVPN Route Type 3 message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information via EVPN Route Type 3 messages as taught by Fernando with the method as disclosed by Dinha, as modified by Zini, Sajassi, and Fernando, for the purpose of ensuring interoperability between networks, as suggested by Fernando.

Regarding claim 20, Dinha, as modified by Zini and Sajassi, discloses the claimed invention, but may not expressly disclose wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide capability information to the provider edge device prior to receiving the packet, wherein the capability information identifies the capability of the assisted replicator device, wherein the capability information is included in an Ethernet 
Nonetheless, in the same field of endeavor, Fernando teaches and suggests  wherein the one or more instructions, when executed by the one or more processors, further cause the one or more processors to: provide capability information to the provider edge device prior to receiving the packet, wherein the capability information identifies the capability of the assisted replicator device, wherein the capability information is included in an Ethernet virtual private network (EVPN) type 3 route associated with the assisted replicator device ([0030]; [0033]; EVPN Route Type 3 message).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate advertising capability information via EVPN Route Type 3 messages as taught by Fernando with the method as disclosed by Dinha, as modified by Zini and Sajassi, for the purpose of ensuring interoperability between networks, as suggested by Fernando.

Response to Arguments
Applicant's arguments, filed December 1, 2020, with respect to claims 1-16 and 18-21 have been considered but are moot in view of the new ground(s) of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUK JIN KANG whose telephone number is (571)270-1771.  The examiner can normally be reached on Monday-Friday 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571) 272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.
/Suk Jin Kang/
Examiner, Art Unit 2477
February 17, 2021

/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477